Citation Nr: 1220980	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-44 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for posttraumatic stress disorder (PTSD), assigning a 30 percent evaluation effective August 24, 2005.  In June 2008, the Veteran submitted a notice of disagreement (NOD) and subsequently perfected his appeal in November 2009.  His case is currently under the jurisdiction of the VA RO in New Orleans, Louisiana.

In April 2012, the Veteran presented sworn testimony during a video conference hearing in New Orleans, Louisiana, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In an October 2009 statement of the case, the Cleveland RO increased the Veteran's initial disability rating for PTSD to 50 percent, effective August 24, 2005.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

As the Veteran is challenging the disability rating assigned for his PTSD, and the record raises assertions that he is unemployable because of this service-connected disability, the determination as to whether he is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has jurisdiction over this matter, the claim for TDIU is remanded to the RO for further development, as discussed more fully below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to its adjudication of the Veteran's claims of entitlement to an initial rating in excess of 50 percent for PTSD and TDIU.

The Veteran has submitted an award letter showing that he has been in receipt of SSA disability benefits since June 2007.  At his April 2012 Board hearing, he indicated that these disability benefits were due to his PTSD.  Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include SSA.  See 38 C.F.R. § 3.159(c)(2) (2011).  When VA has actual notice of the existence of records held by SSA that appear relevant to the claim before VA, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Thus, the AMC should attempt to obtain all relevant SSA records.

With regard to the Veteran's claim for an increased initial rating for PTSD, there is some evidence that the Veteran's psychiatric symptoms may have worsened since his previous VA examination in April 2008.  At his April 2012 Board hearing, the Veteran specifically testified that his PTSD symptoms had worsened since his last examination.  Additionally, the Veteran's Global Assessment of Functioning (GAF) scores since his last VA examination range are lower than the score of 55 assigned at the time of the April 2008 examination, indicating a possible worsening of his psychiatric symptoms.  Accordingly, the Board finds that a new VA examination is warranted in order to determine the current severity of the Veteran's PTSD.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. § 3.327(a) (2011).  

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to an increased initial rating for PTSD must be remanded for a new VA examination.

With regard to the Veteran's claim for TDIU, in Rice v. Shinseki, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  See Rice, supra.  At his April 2012 Board hearing, the Veteran claimed that his service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.  Additionally, a November 2009 letter from his VA readjustment therapist indicates that his PTSD renders him unable to pursue or maintain gainful employment.  Therefore, the issue of TDIU is raised by the record and it is properly before the Board.  A review of the record shows that further development is needed to properly adjudicate the TDIU claim.

The law provides that TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability or disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

The record shows that the Veteran is currently unemployed.  He and his therapist have indicated that his PTSD limits or precludes his employability.  While the Veteran has been afforded previous VA examinations, an opinion as to his unemployability and the effect of his service-connected disabilities on his employability has not been rendered.  The Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disability.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Copies of any outstanding VA psychiatric treatment records from the Cleveland and Alexandria VA Medical Centers, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.

2.  Obtain and associate with the claims file all SSA records regarding the Veteran's disability claim and any medical records relied upon to make its decision.  If, after making reasonable efforts, the AMC cannot locate these records, it must specifically document what attempts were made to locate the records, and indicate in writing that further attempts to locate or obtain any government records would be futile.  The AMC must then: (a) notify the Veteran and his representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

3.  Thereafter, the Veteran should be scheduled for a VA compensation examination with an appropriate expert in order to determine the current severity of his PTSD.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.  

4.  Following completion of the above, the Veteran should be scheduled for an appropriate VA examination in order to determine whether he is unable to obtain or maintain substantially gainful employment due solely to his service-connected disabilities.  A complete rationale must be provided for any opinion provided.

5.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to an initial rating in excess of 50 percent for PTSD should be readjudicated.  Thereafter, the claim of entitlement to TDIU should be adjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


